Citation Nr: 0501389	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
filariasis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 until August 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In this decision, the Board reopens the claims of entitlement 
to service connection for filariasis and dysentery.  It 
further notes that the veteran has challenged a denial of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, but that 
appellate proceedings have not followed in accordance with 
due process of law.  Thus, the claims are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 1951, the RO confirmed the denial of an October 
1949 rating decision denying entitlement to service 
connection for filariasis and dysentery.   

2.  The evidence submitted since the March 1951 rating 
decision is neither cumulative or redundant and, when viewed 
in the context of the entire record, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The March 1951 decision confirming denial of the 
veteran's claims of entitlement to service connection for 
filariasis and dysentery is final.  38 U.S.C.A. §§ 7103(a) 
and 7105 (West 2002).

2.  The evidence received subsequent to the March 1951 rating 
decision is new and material, and the criteria to reopen a 
claim of entitlement to service connection for filariasis and 
dysentery have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted.  This new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duties to notify and to assist claimants 
in the development of their claims.  First, the VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

VA letters issued in July 2001, January 2002, March 2002 and 
August 2002 apprised the appellant of the information and 
evidence necessary to substantiate his claims.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, fully compliant VCAA notice was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim.  (The required elements of a new and material claim 
were not provided until March 2002.)  Thus, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not specify how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  


The Merits of the Appeal:  
Reopening of the Claims of Service Connection 
for Filariasis and Dysentery

The veteran seeks to reopen claims of entitlement to service 
connection for filariasis and dysentery, last denied in March 
1951 and not appealed.  Having considered the record and the 
testimony adduced at a December 2004 Travel Board hearing, 
the Board finds that new and material evidence has been 
submitted to reopen the claims and the appeal will be granted 
to this extent.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  However, as the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

The veteran's service medical records reveal that, in October 
1943 he was diagnosed with mild filariasis, type 
undetermined.  A service department medical board determined 
that he was unfit for service in his present theater of 
operations (Australia).  It was recommended that he be 
evacuated to the United States for further observation, 
treatment and disposition.  

Subsequent service medical records reveal symptoms including 
swelling of the scrotum, fever, nocturia, backache and 
tiredness.  However, following observation in February 1944, 
there was no evidence of filariasis.  Additional treatment 
records dated in April 1944 also showed that no disease was 
found.  Separation examination in August 1945 did not 
indicate residual symptoms of filariasis.  
 
Following service, the veteran raised claims of entitlement 
to service connection for filariasis and dysentery.  In 
October 1949, the claims were denied.  It was noted that VA 
examination in July 1949 showed no residuals of filariasis.  
Moreover, the dysentery claim was denied based on the absence 
of any treatment or complaints of that condition during 
service.  

In March 1951 the earlier RO denials were confirmed.  The 
veteran initiated an appeal but it was not perfected by the 
submission of a VA Form 9.  As such, that decision is final.  
See 38 U.S.C.A. § 7105.

The veteran's application to reopen his claims was received 
in July 2001.  Such request was rejected in an August 2002 
rating decision that is the subject of the present appeal.  

The evidence submitted subsequent to the last final prior 
denial by the RO in March 1951 include a November 1995 
operation report from a private facility, VA outpatient 
treatment reports dated in 2001, internet medical texts dated 
September 2003, and in-service letters received in 2003.  
Finally, the newly submitted evidence includes an interview 
of the veteran's wife and a transcript of the veteran's 
December 2004 hearing before the undersigned.  

Upon review of the above submissions, the Board finds that 
"new" evidence has been received.  Specifically, the 
interview of the veteran's wife, as well as the testimonial 
evidence of the veteran and his son contained in the December 
2004 hearing transcript provide descriptions of the veteran's 
health shortly following separation from service.  This 
information was not previously before the RO in March 1951 
and is neither cumulative nor redundant of evidence already 
associated with the claims file.  

The testimonial evidence discussed above also constitutes 
"material" evidence as contemplated under 38 C.F.R. 
§ 3.156(a).  Indeed, the RO's basis for the original denial 
was the absence of objective residuals of filariasis 
following service.  However, the newly submitted testimony of 
the veteran's wife and son recounts their lay observations as 
to the veteran's health following service.  Their lay 
testimony is plainly competent within the meaning of law, as 
their accounts report continuous symptoms, as opposed to 
medical causation.  38 C.F.R. § 3.159; see Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

As such, it bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran had an active disease process at that time.  
Moreover, such testimony describes intestinal symptomatology 
that serves to illustrate continuity of symptomatology with 
respect to the veteran's dysentery claim.  Thus, such 
evidence is also material as to that issue.  Indeed, the 
testimonial evidence is found to be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Having satisfied both elements under 38 C.F.R. § 3.156(a), 
the veteran's claims of entitlement to service connection for 
filariasis and dysentery are reopened and to this extent the 
appeal is allowed.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for filariasis is granted.

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for dysentery is granted.


REMAND

Having reopened the claims of service connection for 
filariasis and dysentery does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

Further, while the testimony of the witnesses is presumed 
credible for the limited purpose of ascertaining whether the 
claims should be reopened, the presumption of credibility 
does not extend beyond this predicate determination.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  The Board is then 
required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As reflected above, the claims of entitlement to service 
connection for filariasis and dysentery have been reopened 
and are for consideration on the merits de novo.  However, 
further development of the record is required prior to Board 
adjudication of these issues on the merits.  Specifically, 
the Board finds that a VA examination would be useful in the 
present case in order to determine the etiology between the 
veteran's in-service filariasis and his post-service medical 
difficulties.    

Further, the RO denied a claim of entitlement to TDIU in 
August 2003.  Correspondence received in October 2003 can 
fairly be construed as an intent to express disagreement with 
that determination.  To date, no statement of the case has 
been issued in response to the veteran's notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2004).  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim pertaining to a total disability rating 
must be remanded for the preparation of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue an SOC on the 
appeal initiated by the veteran from the 
August 2003 rating decision denying 
entitlement to TDIU.  The veteran and his 
representative should be advised of the 
need to file a substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.

2.  The RO will afford the veteran a VA 
examination or examinations to determine 
the nature and etiology of his medically 
documented testicular swelling, skin 
disorders, intestinal and stomach 
problems, fevers and fatigue-like 
symptoms.  All necessary tests and 
procedures should be accomplished and all 
current diagnoses should be clearly 
described.  The VA examiner should state 
whether the veteran's post-service 
symptomatology is causally related to, or 
represents continued residuals of, the 
filariasis diagnosed in service.  The 
examiner should also opine whether the 
intestinal and stomach problems reflected 
in the record represent chronic and 
continuous symptoms of dysentery incurred 
during active duty.  

All responses should be accompanied by a 
clear rationale that is supported by the 
evidence of record.  The examiner must 
review the claims file in conjunction 
with this inquiry and the examination 
report should annotate that such a review 
was conducted.  

3.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the 
outcome of his claim and may result in its denial.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


